Citation Nr: 1106609	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-37 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 1964.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  Jurisdiction of the case has 
been subsequently transferred to the RO in Roanoke, Virginia.

In May 2008, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  The 
RO construed it as a claim to reopen the previously denied issue 
of entitlement to service connection for an acquired psychiatric 
condition, previously considered as behavioral and personality 
problems.  The evidence of record includes diagnoses of a variety 
of psychiatric disorders, including PTSD, major depressive 
disorder, and depression, not otherwise specified, among others.  
Although an appellant may only seek service connection for PTSD, 
a claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  In essence, an appellant does not file a claim 
to receive benefits for a particular psychiatric diagnosis that 
is named on a claims form, such as PTSD, but instead makes a 
general claim for compensation for the difficulties posed by the 
appellant's mental condition.  Id.  As such, the Veteran's May 
2008 claim will be addressed herein as captioned above.

The reopened issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric 
disorder was last denied in a December 1994 rating decision, and 
no appeal was initiated from that decision.

2.  Evidence received since the RO's December 1994 rating 
decision is new and material, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
December 1994 rating decision, and the Veteran's claim for 
service connection for a psychiatric disorder, to include PTSD, 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  The Board is taking action favorable to the 
Veteran in this case by reopening the issue of entitlement to 
service connection for a back disorder.  Accordingly, without 
deciding that any error was committed with respect to the duty to 
notify or the duty to assist, such error was harmless and need 
not be further considered as this decision poses no risk of 
prejudice to the Veteran.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A December 1981 rating decision denied the Veteran's original 
claim for service connection for personality problems related to 
radiation exposure on the basis that the evidence did not show a 
disability directly due to radiation exposure and that a 
personality problem would be considered a congenital and/or 
developmental abnormality and not a disability for compensation 
purposes.  Subsequently, a December 1994 denied the Veteran's 
claim of entitlement to service connection for a behavioral and 
personality problem due to radiation exposure without deciding 
whether new and material evidence had been submitted to reopen 
the previously denied claim.  The December 1994 rating decision 
was not appealed and that decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

Because the December 1994 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in its October 2008 rating decision, the RO reopened 
the Veteran's claim of service connection for PTSD but denied the 
claim on the merits.  Such a decision, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).

Evidence received since the RO's December 1994 rating decision 
includes VA treatments records, dated from May 2003 through May 
2008, a private psychological report submitted in July 2010, and 
a transcript of the Veteran's July 2010 hearing before the Board.

All of the evidence received since the December 1994 rating 
decision is "new" in that it was not of record at the time of 
the December 1994 rating decision.  In addition, the July 2010 
private psychological report from S.R. Ph.D. stated 

It is my opinion that [the Veteran] does 
have Post Traumatic Stress Disorder, and 
that this is due exclusively to his 
experiences in the nuclear bomb tests that 
were conducted while he was in the Navy.

Thus, presuming the credibility of this evidence, the evidence 
received since the December 1994 rating decision includes 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, as it 
indicates a diagnosis of PTSD due to the Veteran's military 
service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, the private psychology report raises a reasonable 
possibility of substantiating the Veteran's claim.  38 C.F.R 
§ 3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include PTSD, 
is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a psychiatric disorder, to 
include PTSD, the claim is reopened, and to this extent only, the 
appeal is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds that further development is necessary to satisfy VA's duty 
to assist in connection with his claim for service connection for 
a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he was exposed to nuclear tests 
conducted off multiple times on the Johnston Island between April 
1962 and October 1963 while he was stationed on USS JOHN S. 
MCCAIN.  During his July 2010 Board hearing, the Veteran 
testified that he was confined in a crowded, hot room in the bow 
of a ship during the nuclear testing and he experienced intense 
fear during the testing.

In July 2008, the RO made a formal finding of a lack of 
information required to verify the reported PTSD stressors 
because the Veteran did not indicate if any injuries or 
fatalities occurred during the explosions.  However, the record 
includes a Fact Sheet from Defense Nuclear Agency, submitted by 
the Veteran in July 1994, which documents atmospheric nuclear 
weapon detonations held in the Pacific Ocean area from April to 
November 1962.  It states that five airdrops were detonated in 
October 1962 over the open ocean in the vicinity of Johnston 
Island for the purposes of weapon development.  Therefore, the 
Veteran has provided sufficient information to enable the U.S. 
Army and Joint Services Records Research Center (JSRRC) to verify 
the reported in-service stressor as the date and location of the 
incident, as well as the Veteran's unit, were identified.

Furthermore, while the medical evidence of record shows that the 
Veteran has a current diagnosis of PTSD that is "due to 
exclusively to his experiences in the nuclear bomb tests that 
were conducted while he was in the Navy," the Veteran has never 
been provided with a VA medical examination in relation to his 
claim.  Accordingly, if the RO is able to verify the reported 
stressor, the Veteran should be provided with a VA examination to 
ascertain if it is the cause of his current psychiatric disorder, 
to include PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran stated during the July 2010 Board 
hearing that he sought psychiatric treatment from Dr. R. at the 
Salem VA Medical Center (VAMC) in the late 1980s or early 1990s.  
However, the earliest VA treatment records currently associated 
with the claims file are dated in May 2003.  Therefore, the RO 
should obtain all VA treatment records pertaining to the Veteran 
from his military discharge to the present and associate them 
with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his psychiatric 
disorder, to include PTSD, since military 
discharge.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  Regardless of 
the Veteran's response, the RO must obtain 
all VA medical records, to specifically 
include records of his psychiatric treatment 
from the VAMC in Salem, Virginia.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The RO must review the claims file and 
prepare a summary of all the claimed in-
service stressors, to specifically include 
the claimed nuclear testing conducted off on 
the Johnston Island in October 1962 while he 
was stationed on USS JOHN S. MCCAIN.  The RO 
must send this summary and the information of 
record regarding the Veteran's military 
service, including copies of any records 
relevant to the PTSD claim, to JSRRC and must 
ask JSRRC to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor(s).  If 
JSRRC is unable to provide the specific 
information requested, they must be requested 
to direct the RO to any additional 
appropriate sources.  All documentation 
received by the RO from JSRRC must be 
associated with the claims file.  The RO must 
request JSRRC to discuss in its response what 
the records show with regard to the 
stressor(s) identified by the Veteran.

3.  If, and only if, the RO determines that 
the evidence establishes the occurrence of 
the alleged stressor or stressors, then the 
RO must schedule the Veteran for a 
comprehensive VA psychiatric examination to 
determine the diagnoses of all psychiatric 
disorders that are present.  All necessary 
special studies or tests including 
psychological testing and evaluation must be 
accomplished.  The entire claims file must be 
made available to the examiner for review in 
conjunction with this examination.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events may 
be considered for the purpose of determining 
whether Veteran was exposed to a stressor in 
service.  The examiner must integrate the 
previous psychiatric findings and diagnoses 
of current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  The examination report must include 
a detailed account of all pathology found to 
be present.  The examiner must state whether 
any diagnosed psychiatric disorder is related 
to the Veteran's active duty service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken above, the claim on appeal must 
be readjudicated.  If the issue on appeal 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


